Case 20-10343-LSS Doc 2353 Filed 03/11/21 Page

UNITED STATS BAW Keupicy couadr

(AR 11 AM 9:07

=
—

oF VWILIMS AY GTON

DisiRicT oF DELA WARE.

 

2O-[OFY3Z(LSS)

 

BAN KRUPICN coUuRT, ANWO

[B20 Y Sco als CG F

AMERICA.
AND DELAWARE, BSA, Lec

PEFENDANTS

_ Ee

Your (+9 JOR, TR | 5 Moavinre Ww ITH This LEGAL INS~

TRUMEAT PROSE, AND [tuMPLy Moves with THs HoW GRABLE Uni Tet

 

sTAIES BAN KRupley court BeT Wi(MinGlaw, DeLL. of DELAWARE,

f

UNUZO STHEs Of AMERICA, IN REGAROS OF [Hee ABOUF eATITLEM~

ENT CAS£L]S] AMD ABIVE RE 3- CLAIM (0;:¢CASL File vwro: To wil:

MN. OW our HONOR, 1 AT ORIGIN SAW tHe Televiss -

rp

J CSC mes i - . =
ON BROADCAS! of IBS4, USA BANK. caurT AVD Claims, £Te

‘

 
 
   

CanlIAcling ATINY —

   

LAW FiksAd To Wilt AVA LAW GROUP, {A/c

   
 

Mou this ATINY AYMED

 

WAS pRoVibeo Ta ME By aw A SSOC( ME 1 mam

~

I

 

 
 

Case 20-10343-LSS Doc 2353 Filed 03/11/21 Page 2of7

Nt 74S rr 3 p24 014 PT
I> IRaNjc Aap To sAy Y oUR HaAOpR, YET, WHATS £ UE

SOMEWUBA Md@Fl sROA(C 1S | WAS p RAVIDEOD SAIO ADPRESS~

   

c Kane . a

 

5 02T © U4, LAW,
ON tits 225 pansc>

Vaud Hanae in RFCFLOS To THE BSA. & Bau Keupley court —

: { — :
Ae BT TH was seat v To 4.0
NEVEN HeAedD swoyHiac Foer quige Same lime — coulouT

-

FiuO THE ADPA45S tN ALL O!| My lA PEEPS SO | HAC SBTAIWLO sick

Abvees) Feo i eT ts 2ApOR455 WAS A ADDRESS
AS pRiah EMPIVNOEO GN tm IZ;LUA ES , ME t8 FA SH YES-~-
THs ws Afow fauvo Te BE SaMcCUWHA STANGER AND 922

PEcolAe BEcAuse 1 Was fram MT, sTAe vis Acc) vs
r . : | _ . ‘.
ATONE E¥p MIN EUW 41 DID SEAL RES PAawse Je such; AND AcT-

Cc ~—_—

UALLY Your Had | My ACTUAL OATZS ol ORIGIN! OF canrJAc

 

46,2902)... AGHA na. *> STATI AG THAT tans OMe

LAftee sAvten sfAseo HLro Like 7o Make 7 B4AcK Too MI.-

 
a ee
Case 20-10343-LSS Doc 2353 Filed 03/11/21 Page 3of7

AT MS p ve. MMI 1S ALREADY tw coud, in ML ReG4es oF
Suc () i sd ty your
tava From (lee ie VUE AVS wre Leérters [RATS
ScAl AMOdk RESPAn Ps of suctt Wwihtrrw HE Ooes £EWsSceibe Sstuctt

Letten — Wi Hic et 65 stlpam — Bur — wat ¢ iv ReALe

EAnAIC bs
THAT only CVE Time WAS Ove smaitl Léflen AcTurlly siGVro
NESEN OAEO-~ “THE SAME th" of Bustress KeAelve Wticlt ic
J | 5 ABUSZO (WN SCOUNWEC, To Te LAT £IS2N BLRG-, RITAWE LER
INoswafF Ltt AVA LAw GROUP IML, Na ADDALSSES ON £ISLABLEE~

Kas vat , andy fftr WerROS VNOER Li SEABLRE - PifilM@bcrpitcr, Uv pla

KRoswafF, SAM JUAN PR_ Avo ww0Lt AVA LAW CROP | tac SAw

eS 2-72 1
To weillew 2. He Lad Leqene— FeRevsry 26,292\ te 1 of.
Atnuro Hear AT AMS Pp StMCh LUE Pre Hee. Witictt 1 IGN,
AalAirov ApoRess CHANGe [{2A\[/P92%U. ANY WAY , BUSIALSS HE ZPIVS
OATE, The same AS USUat AT What 1 Feab os TRE samo ole Darr
OVEN ARNE REoLGAMZMIAW ATR _ ANOTHS TIWMe DIOMT Ly AW
MerMlow BAwikre coudT wt Wolffive vag ANYGTHNVG flse_ Well
My cawcrna iS THAT Ive paio® szaT iw clAiaa / ps 2aF aP
ClACAA LTC, Buf WHAT HaAppsaco Te Me youd Hanon, WApprasxo
AN O Dib Q@cChE AGMAS] ME iw (
5.0. alent
Ano MOTHIVWE VEVER Camecs Fnam AToevaey6l 2tc fpoin
fe) THis HITS me slIRAVGLty Y ET AGIA

Ya ua Has/o/...l peica AIS a whale BSA ClAcAA pPROCLSESIVE

c ape . a. : wr
lo OMAN AGEAT sAluTians , 5955 PeSoTo, Aus, sei. “faq —

m7 z

  
Case 20-10343-LSS Doc 2353 Filed 03/11/21 Page4of7

WOOPLAVD HILLS , CALA A [sb Zz, AND ALSO THeywa
NEVER ANSWERED BACK Witten 1 Wate Him 4 Leian
(29 SO VIA DUS PROCESS AS 1 WAATAO Fo UM biMe my
PRO Pv clAim REING Filzo, BwWoTHs Allok vey seemed
AS MADL BEAUSE Heonevlr Wrote Breck Foer sane Time

$0 wrote To Bays Scauls of AMERICA NATlanvet sreuicre

a ee
peo WY of claia Te Filbact_._ But— Aflen a Few
wks 1 Gal ALS {len Faom t it; ee your (fara.
wilticlt | Hive All TH wuss s2aT” ay Evcrplian cf i
Leen AT WAtictt tve peiot Expo UVOED.any, Salve

Via TABLET THAT MT) mMeac,. Mcp paviors Lue, altar

of Bankr. & aa. S| iT; t F
Cs SAN i Ue. pish Cary CA S$ \c a Ta /) | Lwp Jo

Followrw fo my SU~PMse Ls ol The afften A TIoRArey(
Anyi ae GEIUAS, FRA, IArCS, atiw y9 MAM & Ate arat
ON SUC|T CASSS, MOR CAN SADLER fizAO A MY TRING aw

ABaue C\A(AA Alo SA~ 67K 32. AND Wow THs ATvy

peemiers AS A RAT UR AdORESS THE Pat same Billacs.

it

AVO— BA Ke fs CHAwce Suctt
r fo 1s sfayvér wity Waulo 4 Luceimvue

Attwy LAw Gaoup AW A A supper po Ssucit CHAVGe
AND Nal (AJ Foye Aa MAb of HA pprrinc ar CASE ET, 2,
avly Mratinn£o cle (( ~& qui PUTT -KAADA AT Piet
ANO AJOW AFTEN $410 fhereive Jus 29 ,; 9990 ANU
RActetTh Taw. 16, 2021 Meatiaas Noalffive ATAU

on fycsplian exc epl Nae BAWKr. court, AWO raw

A Bad A pei l AS LET HEARING Eke AND ARBMAT AGAIN —

 
Case 20-10343-LSS Doc 2353 Filed 03/11/21 Page5of7

[Heat RERCAMNZAT OA, VAHCIE Man TH AGO TIS Was

Te of Took p |AC &— WB sh Cle only Re VL 50

MUuAt ABAKT SA10 CASE Vout Hover. | Gel puc perc —

Ess is vialFfzo_ AN Oo ive Ad apTeo ow and wal

GaAne Fe Aver fHFA Your HW. vwod feel life Tres

ms eS 1 SUCH AS fo anKke [e.n 04 THecats

fe mer (nw RLCAROS ah WIO CASE Woy siwer (tes FilsO

MAY pao VY cl[Aim Your (favore ANNO THA roareT civ

Te Happerv-— if scans Lifts TH eescs samctTHive Wired

GOWE AHERE Yaur (4trmare Te sitew This MATa of Bsa

iw Fla~ wal moe nnvo WHT Mpperes0 Po “Me wns

\- em 77 MI sa im Baawewe Ttts

Te yout ATRATIan MAAML 1VE wal aplzo oud, Nor
a MAL Alo SfATemearcf Ta suctt lo. Tis RE

tM Unsure tf TRIS WHAT Lwieetoe SEEM AK AN (NANCE

7 Ul AKL PAALA SF js Anns "0 Htr inter

(EU yout Haar

pC Jug Sassnt seem Wont, sat Htc frawein my

6UT AAD tw ellLscTUH AuLAUF oF Aw, MIO, AND
Heep wets Axe yl d? 4sAPaour AS Wet in ReECAROSE

if thts Haw cauraT& Hara. Tuder Fruos Cuctt RLASONINVE
T? Loak tute such mA(fers iT Wilk Br Appi AA ed AND
Arno if ya could Let Me KXow aT what Actually,
GO\sb an Wt MY ClAUA (0 CASE ee
AT Ebest passiBie Tims and ah Wattle Canvenisace,
p> bur A al Frero [ths Resprdfille,

Allvy AS SF He time S\ATCARALY

AS (AA CatTnyite ¢) to swuesli G4
& ANG on Atte ch
Zz 3

 

 
Case 20-10343-LSS Doc 2353 Filed 03/11/21 Page 6of7

Certhicrle of stavics

, fh

we MA\|fLO0 A L Z (len of (s pees LAs (L£GA ros Tr CsA

Po: vAiteo Sates Bam rfpley caw
pished of wilhiaclar DeéLL

22% A. MARKT sl.

Wn cTorn, DE- (24

 

 
\ ee g C
FOREVER aS)

3
USA | oa

 

Barn Swallow

 

_ATWS UNi\cD Sies BawkKevpley couaT
Distuct af voiltAwoerw PEU
224, Ne MAnesct sheared
LW iimMircten, DLLALARA. 1430

AS. MAIL Box Rule |
L FGAL MAIL

1SSCisEOoS COCe basdoendabodode>ga 20g ijadpey fod aa fava dadoy Hf aelili de dil

Nn
_—
oO
Nn
o
Do
oO
ou
|
N
or
|
a
—
9
oO
TC
o
re
o
LO
~
N
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
D
©
O

 

 
